Title: To Thomas Jefferson from John Moody, 1 December 1824
From: Moody, John
To: Jefferson, Thomas


Dear sir
New Canton Buckingham County Virga
Dcember 1st 1824
In addition to former favours I have to Request the goodness of you to be so Verry oblidgeing to Solicite James Monroe Esq by Letter to be So Very good as to grant me the Appointment of Minister Plenipty to Portugall or Mexieco as I Beleive myself Qualified for Business of any kind Having Served my Country faithfully in Peace and war I think myself Entitled to Enjoy its favours in any Degree my Capacity will admitt of I hope this Request will be agreeable to your Honour with great ConsiderationI am your Devoted StJohn MoodyP.S. I will thank you kindly to attend to 